Case 2:12-cv-00101-MOB-MKM ECF No. 567 filed 10/29/18                    PageID.16787       Page 1 of 6



                                UNITED STATES DISTRICT COURT
                            FOR THE EASTERN DISTRICT OF MICHIGAN
                                     SOUTHERN DIVISION


   IN RE AUTOMOTIVE PARTS ANTITRUST
                                                               CASE NO. 12-MD-02311
   LITIGATION
                                                               HON. MARIANNE O. BATTANI

   In Re: WIRE HARNESS CASES

   THIS RELATES TO:
   ALL DIRECT PURCHASER ACTIONS                                2:13-cv-00101-MOB-MKM


       SETTLEMENT CLASS COUNSEL’S REPORT ON DISSEMINATION OF
     NOTICE OF PROPOSED SETTLEMENTS WITH MITSUBISHI ELECTRIC AND
          FURUKAWA DEFENDANTS AND CLASS MEMBERS’ RESPONSE

         Settlement Class Counsel submit the following report concerning the dissemination of

  notice pursuant to this Court's Order dated July 27, 2018 (2:12-cv-00101, Doc. No. 552) (the

  “Notice Order”), and Settlement Class members’ response to the notice program. As described

  more fully below, notice was mailed to 7,475 potential Settlement Class members and published

  in accordance with the Notice Order. Six requests for exclusion from the Mitsubishi Electric

  Settlement Class and four requests for exclusion from the Furukawa Settlement Class were timely

  submitted. No objections were filed to either of the proposed settlements, to the proposed plan for

  distribution of settlement funds, or to Settlement Class Counsel’s request for an award of attorneys’

  fees and reimbursement of litigation costs and expenses.

         Settlement Class Counsel respectfully submit that the extremely low number of opt-outs

  and the complete absence of objections militate strongly in favor of approval of the proposed

  settlements, the proposed plan for distribution of settlement funds, and the request for attorneys’

  fees and litigation costs and expenses.
Case 2:12-cv-00101-MOB-MKM ECF No. 567 filed 10/29/18                   PageID.16788       Page 2 of 6



  I. DISSEMINATION OF NOTICE TO THE CLASS

            Pursuant to the Court’s Notice Order, on August 16, 2018, Epiq Class Action & Claims

  Solutions, Inc. (“Epiq”), the Notice and Claims Administrator retained by Direct Purchaser

  Plaintiff, mailed 7,475 copies of the Notice of Proposed Settlements of Direct Purchaser Class

  Action with the Mitsubishi Electric and Furukawa Defendants and Hearing on Final Settlement

  Approval and Related Matters, and Claim Form (the “Notice”) to potential Settlement Class

  members by first class mail, postage prepaid. Declaration of Ryan Kao, Senior Project Manager

  for Epiq. Exhibit 1 at ¶ 6. Epiq also re-mailed returned notices for which updated addresses were

  obtained. Id. at ¶ 7. In addition, a copy of the Notice was (and remains) posted online at

  www.AutoPartsAntitrustLitigation.com/wh, a website dedicated to this litigation. Id. at ¶ 9.

            Also in accordance with the Notice Order, the Summary Notice of Proposed Settlements

  of Direct Purchaser Class Action with the Mitsubishi Electric and Furukawa Defendants and

  Hearing on Final Settlement Approval and Related Matters (the “Summary Notice”) was published

  in the national edition of The Wall Street Journal and in Automotive News on August 27, 2018. Id.

  at ¶ 8.

            Notice to the Mitsubishi Electric and Furukawa Settlement Classes under Fed. R. Civ. P.

  23 has, therefore, been provided as ordered by the Court.

  II.       ABSENCE OF OBJECTIONS TO THE PROPOSED SETTLEMENTS, THE
            PROPOSED DISTRIBUTION PLAN, AND REQUESTS FOR AN AWARD OF
            ATTORNEYS’ FEES AND EXPENSES

            The Notice advised that any objection to the proposed settlements, the proposed plan for

  distribution of settlement funds or to Settlement Class Counsel’s request for an award of attorneys’

  fees and litigation costs and expenses had to be filed with the Clerk by October 5, 2018, with

  copies mailed to Settlement Class Counsel and to counsel for the Settling Defendants.



                                                   2
Case 2:12-cv-00101-MOB-MKM ECF No. 567 filed 10/29/18                     PageID.16789        Page 3 of 6



         As of the date of the filing of this Report, no objection to either of the proposed settlements,

  to the distribution plan, or to the fee and expense request has been filed with the Court or received

  by Settlement Class Counsel.

  III.   REQUESTS FOR EXCLUSION

         The Notice further advised that requests for exclusion from the Mitsubishi Electric and

  Furukawa Settlement Classes had to be mailed to Settlement Class Counsel and to counsel for

  the Settling Defendants, postmarked no later than October 5, 2018. Six requests for exclusion

  from the Mitsubishi Electric Settlement Class and four requests for exclusion from the Furukawa

  Settlement Class were timely submitted and have been received by Settlement Class Counsel as

  of this date. See Exhibit 1 at ¶ 11. See also Exhibits 2 and 3.

         Settlement Class Counsel respectfully submit that, for the reasons set forth in the Brief in

  Support of Direct Purchaser Plaintiffs’ Motion for Final Approval of Proposed settlements with

  the Mitsubishi Electric and Furukawa Defendants and Proposed Plan for Distribution of

  Settlement Funds (the “Final Approval Brief”) (2:12-cv-00101, Doc. No. 563), each of the

  Mitsubishi Electric and Furukawa settlements, is fair, reasonable and adequate under the relevant

  criteria, and warrants final approval.

  IV.    THE REACTION OF MEMBERS OF THE SETTLEMENT CLASSES SUPPORTS
         APPROVAL OF THE SETTLEMENTS, THE PROPOSED PLAN FOR
         DISTRIBUTION, AND THE REQUEST FOR AN AWARD OF FEES AND
         EXPENSES

         The reaction of the class has been recognized repeatedly by courts within this Circuit and

  elsewhere as a factor in evaluating the fairness, reasonableness, and adequacy of a proposed

  settlement. See, e.g., Sheick v. Auto. Component Carrier LLC, No. 2:09–cv–14429, 2010 WL

  4136958, at *22 (E.D. Mich. Oct. 18, 2010) (“scarcity of objections – relative to the number of

  class members overall – indicates broad support for the settlement among Class Members.”); In

                                                    3
Case 2:12-cv-00101-MOB-MKM ECF No. 567 filed 10/29/18                   PageID.16790       Page 4 of 6



  re Cardizem CD Antitrust Litig., 218 F.R.D. 508, 527 (E.D. Mich. 2003) (“That the overwhelming

  majority of class members have elected to remain in the Settlement Class, without objection,

  constitutes the ‘reaction of the class,’ as a whole, and demonstrates that the Settlement is ‘fair,

  reasonable, and adequate.’”); In re Delphi Corp. Sec., Deriv. & “ERISA” Litig., 248 F.R.D. 483,

  499 (E.D. Mich. 2008) (small number of opt-outs or objections is indicative of the adequacy of the

  settlement).

         Individual notice of the proposed settlements was mailed to 7,475 potential Settlement

  Class members identified by Defendants, published in Automotive News and in The Wall Street

  Journal, and posted on-line. The low number of opt-outs and total absence of objections militates

  strongly in favor of approval of the proposed settlements, the proposed plan for distribution of

  settlement funds, and the request for attorneys’ fees, and reimbursement of litigation costs and

  expenses.

  V.     REQUEST FOR AN AWARD OF ATTORNEYS’ FEES

         As of July 31, 2018, Plaintiff’s Counsel’s lodestar, based upon historical rates, was

  $83,362,225.91. Direct Purchaser Plaintiffs’ Memorandum in Support of Their Motion for an

  Award of Attorney’s Fees and Litigation Costs and Expenses, at 14 (the “Fee Brief”) (2:12-cv-

  00101, Doc. No. 564). Since that date, Plaintiffs’ Counsel have continued their efforts on behalf

  of the Settlement Classes by, among other things, drafting the final settlement approval

  submissions and overseeing the dissemination of notice to members of the Settlement Class in

  accordance with the Notice Order. As a result of this continued effort, as of September 30, 2018,

  Plaintiff’s Counsel’s combined lodestar was $83,473,448.90.

         By Order dated August 10, 2017, the Court awarded attorneys fees of 30% of the common

  fund created by the Chiyoda, Fujikura, G.S. Electech, Lear, LEONI, Sumitomo, Tokai Rika, and



                                                  4
Case 2:12-cv-00101-MOB-MKM ECF No. 567 filed 10/29/18                     PageID.16791        Page 5 of 6



  Yazaki settlements, after deducting its award of reimbursement of costs and expenses. (2:12-cv-

  00101, Doc. No. 495, at ¶ 22). The Court also authorized Plaintiffs’ counsel to use up to

  $7,500,000.00 from the settlement proceeds for future payments of litigation expenses, and

  awarded counsel 30% of the “unused portion” of the $7,500,000.00.1 (2:12-cv-00101, Doc. No.

  495, at ¶¶ 7, 22). Were the Court to award a fee of 33⅓% of the combined Mitsubishi Electric and

  Furukawa settlement proceeds of $19,680,320.00, less litigation expenses from May 1, 2017

  through July 31, 2018 of $45,518.56, the overall multiplier on fees awarded for all 10 settlements

  to date would be a negative lodestar multiplier of approximately .46.

  VI.    CONCLUSION

         Based upon the foregoing, and for the reasons set forth in Direct Purchaser Plaintiff’s Final

  Approval Brief and Fee Brief, it is respectfully requested that the Court grant final approval of the

  proposed Mitsubishi Electric and Furukawa settlements, the proposed plan for distribution of

  settlement funds, and the requests for attorneys’ fees and litigation costs and expenses.

  DATED: October 29, 2018                           Respectfully submitted,

                                                     /s/David H. Fink
                                                    David H. Fink (P28235)
                                                    Darryl Bressack (P67820)
                                                    FINK + ASSOCIATES LAW
                                                    38500 Woodward Ave, Suite 350
                                                    Bloomfield Hills, MI 48304
                                                    Telephone: (248) 971-2500

                                                    Interim Liaison Counsel




  1
   Plaintiffs’ Counsel expended $1,839,118.81 of the $7,500,000, leaving an “unused portion” of
  $5,660,881.19. 30% of this amount yields a fee of $1,698,264.36, which is included in the
  calculation of counsel’s lodestar multiplier referenced above.



                                                   5
Case 2:12-cv-00101-MOB-MKM ECF No. 567 filed 10/29/18                      PageID.16792     Page 6 of 6



   Steven A. Kanner                                     Joseph C. Kohn
   William H. London                                    William E. Hoese
   Michael E. Moskovitz                                 Douglas A. Abrahams
   FREED KANNER LONDON                                  KOHN, SWIFT & GRAF, P.C.
     & MILLEN LLC                                       1600 Market Street, Suite 2500
   2201 Waukegan Road, Suite 130                        Philadelphia, PA 19103
   Bannockburn, IL 60015                                Telephone: (215) 238-1700
   Telephone: (224) 632-4500



   Gregory P. Hansel                                    Eugene A. Spector
   Randall B. Weill                                     William G. Caldes
   Michael S. Smith                                     Jonathan M. Jagher
   PRETI, FLAHERTY, BELIVEAU                            Jeffrey L. Spector
    & PACHIOS LLP                                       SPECTOR ROSEMAN & KODROFF, P.C.
   One City Center, P.O. Box 9546                       1818 Market Street, Suite 2500
   Portland, ME 04112-9546                              Philadelphia, PA 19103
   Telephone: (207) 791-3000                            Telephone: (215) 496-0300

               Interim Co-Lead Class Counsel and Settlement Class Co-Lead Counsel


                                   CERTIFICATE OF SERVICE

         I hereby certify that on October 29, 2018, I electronically filed the foregoing paper with

  the Clerk of the court using the ECF system which will send notification of such filing to all

  counsel of record registered for electronic filing.

                                                           FINK + ASSOCIATES LAW

                                                           By: /s/Nathan J. Fink
                                                           David H. Fink (P28235)
                                                           Darryl Bressack (P67820)
                                                           Nathan J. Fink (P75185)
                                                           38500 Woodward Ave; Suite 350
                                                           Bloomfield Hills, MI 48304
                                                           Telephone: (248) 971-2500
                                                           nfink@finkandassociateslaw.com




                                                    6
